DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkinson (GB # 2413492).
In regards to claim 1, Parkinson teaches a hand-held hair styling device, the hair styling device comprising a body (Figure 3 at 3);
a rotatable base (6) mounted on the body for rotation relative to the body about an axis of rotation, the rotatable base having an exposed surface facing generally away from the body (see top surface shown in Figure 3, where top surface carries element 4a/4b), the axis of rotation of the rotatable base extending substantially perpendicular to a longitudinal axis of the body (see Figure 3 where a 
a hair styling element (Figure 3 at 12/13) mounted on the exposed surface of the rotatable base for rotation relative to the body with the rotatable base, the hair styling element extending generally away from the body (see Figure 3); and
a selectively actuatable drive system (see Figure 2) for driving rotation of the rotatable base relative to the body, the drive system including an actuator (Figure 2 at 8) supported by the body for movement between a first position and a second position to actuate rotation of the rotatable base, and a transmission (Figure 2 at 9) connecting the actuator to the rotatable base to transmit the movement of the actuator from the first position to the second position into rotation of the rotatable base in a first direction, the transmission being configured to prevent rotation of the rotatable base in a second direction opposite to the first direction upon movement of the actuator from the second position to the first position (see Page 5 where such gearing provides for only singular-simultaneous directional movement).
Regarding claim 14, Parkinson teaches plural rotatable bases mounted on the body for rotation relative to the body (see arrangement of Figure 3), the rotatable bases being operatively connected for simultaneous rotation (see Figure 2).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nykanen (GB # 1208149).
In regards to claim 1, Nykanen teaches a hand-held hair styling device, the hair styling device comprising a body (Figure 1);
a rotatable base (Figure 4 at 12) mounted on the body for rotation relative to the body about an axis of rotation, the rotatable base having an exposed surface facing generally away from the body (see top surface shown in Figure 4) the axis of rotation of the rotatable base extending substantially 
a hair styling element (11) mounted on the exposed surface of the rotatable base for rotation relative to the body with the rotatable base, the hair styling element extending generally away from the body (see Figure 4); and
a selectively actuatable drive system (see Figure 2) for driving rotation of the rotatable base relative to the body, the drive system including an actuator (Figure 2 at 8) supported by the body for movement between a first position and a second position to actuate rotation of the rotatable base, and a transmission (Figure 2 at 9) connecting the actuator to the rotatable base to transmit the movement of the actuator from the first position to the second position into rotation of the rotatable base in a first direction, the transmission being configured to prevent rotation of the rotatable base in a second direction opposite to the first direction upon movement of the actuator from the second position to the first position (see Page 5 where such gearing provides for only singular-simultaneous directional movement).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiners (EP # 0687426).
In regards to claim 1, Reiners teaches a hand-held hair styling device, the hair styling device comprising a body (Figure 1 at 1);
a rotatable base (Figure 4 at 17’) mounted on the body for rotation relative to the body about an axis of rotation, the rotatable base having an exposed surface facing generally away from the body (see for example, surface on left side of Figure 1) the axis of rotation of the rotatable base extending substantially perpendicular to a longitudinal axis of the body (see Figure 4 where a longitudinal axis is formed from top to bottom);

a selectively actuatable drive system (see for example Figure 4) for driving rotation of the rotatable base relative to the body, the drive system including an actuator (Figure 1 at 9) supported by the body for movement between a first position and a second position to actuate rotation of the rotatable base, and a transmission (14) connecting the actuator to the rotatable base to transmit the movement of the actuator from the first position to the second position into rotation of the rotatable base in a first direction, the transmission being configured to prevent rotation of the rotatable base in a second direction opposite to the first direction upon movement of the actuator from the second position to the first position (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reiners, as applied to claim 1 above, in further view of Sapkus (US Pat # 4,580,585).
In regards to claims 2-11 and 13, Reiner teaches the transmission that is selectively activated by an actuator to engage a directional driving gear (Figure 4 at 12); but does not teach the transmission comprises a drive member operatively engaged with the rotatable base upon movement of the actuator from the first position to the second position to drive rotation of the rotatable base and operatively 
However, Sapkus teaches a body (Figure 1 at 20) with a rotatable base (Figure 3 at 66/68), and a directional drive member (Figure 5 at 56) operatively engaged with the rotatable base upon movement of an actuator (24) from a first position to a second position to drive rotation of the rotatable base (66), and is operatively disengaged from the rotatable base upon movement of the actuator from the second position to the first position (Col 3, Lines 23-38, which teaches that it is supported by the body for movement on the body between a driving position operatively engaging the rotatable base and an idling position operatively disengaged from the rotatable base (claims 2 and 3), where for example in Figure 5 disengagement of 58a and 56b result in the base being disengaged from the actuator); 
where a main gear is formed on the actuator (see teething on element 28 in Figure 6) and a base gear (Figure 5 at 58b) is mounted on the rotatable base (see Figure 4 at 66) for conjoint rotation with the rotatable base (see Figures 3-4)(claim 8) such that movement of the actuator from the first position to the second positions produces rotation of the main gear in a working mode and movement of the actuator from the second position to the first position produces rotation of the main gear in a idling mode (claim 7) opposite the working mode (Col 3, Lines 23-28); where the directional drive member is further supported by the body for rotation relative to the body (Col 4, Lines 22-23)(claim 4); 
wherein the directional drive member comprises a directional drive gear (Figure 5 at 56a) and shaft (see Figure 3), the shaft being mounted on the body for rotational movement and for sliding movement relative to the body (where the ratcheting engagement of 56b/58a results in rotational and linear motion of the shaft coupled to the ratchet element 56b)(claim 5) where the body defines a channel receiving the shaft (see Figure 3)(claim 6) and the directional drive gear is operatively engaged claim 9) (see arrangement of Figure 6 where the rotation of the main gear in the working mode moves the shaft of the drive gear in the channel to a position in which the drive gear meshes with the base gear to drive rotation of the rotatable base (claim 10) as shown in Figure 3, and rotation of the main gear away in the idling mode moves the shaft of the drive gear in the channel away from the base gear whereby rotation of the main gear in the idling mode is not transmitted to the base gear (claim 11), as shown in the arrangement of Figure 5); where a spring (26) for biasing the actuator toward the first position such that the actuator automatically moves back to the first position when released (Col 3, Lines 32-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to replace the actuator/driving gear of Reiners to include the actuator/transmission gearing of Sapkus in order to provide a manually actuated device that does not require a power source to operate.
Regarding claim 12, Reiners/Sapkus teach the channel, but does not teach it is oval in shape. However, as such is not critical to the instant invention, such feature is interpreted as being merely a matter of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the circular channel of Reiners/Sapkus, to be oval in shape, as a matter of user preference for forming a handle for gripping, which encloses internal gearing.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US Pat # 6,318,378).
In regards to claims 15-20, Kennedy teaches a hand-held hair styling device, the hair styling device comprising a body (20);
a rotatable base (Figure 3 at 16) mounted on the body for rotation relative to the body about an axis of rotation (see Figure 5), the rotatable base having an exposed surface facing generally away from the body (see Figure 3 at 24), the axis of rotation of the rotatable base extending substantially 
at least one hair styling element (Figure 3 at 12) mounted on the exposed surface of the rotatable base for rotation relative to the body with the rotatable base, said at least one hair styling element extending generally away from the body (see Figure 2); and
a selectively actuatable drive system for driving rotation of the rotatable base relative to the body, the drive system including an actuator (70) supported by the body (see Figure 2 where support is given via the attachment of element 22 to the base) for movement between two positions to actuate rotation of the rotatable base, and a transmission connecting the actuator to the rotatable base to transmit the movement of the actuator from the first position to the second position into rotation of the rotatable base in a first direction (see Figures 5 and 7 which shows the positioning of the actuator to drive/retract to actuate the device)(claim 16); wherein the transmission gears include a first drive gear (36), a second drive gear (Figure 3 at 40) having a diameter larger than the first drive gear (see Figure 6), an idler gear (Figure 3 at 46) and a base gear (Figure 3 at 42) mounted on the rotatable base for conjoint rotation with the rotatable base (claim 17); wherein the actuator engages the first drive gear and the second drive gear is connected to the first drive gear for conjoint rotation with the first drive gear (see Figure 6)(claim 18); further comprising plural rotatable bases (see Figure 3, which shows both bases 16 and 18), the transmission gears further including a base gear on each of the rotatable bases (respectively, Figure 3 at 42/44) and an intervening gear (48) located between each of two adjacent ones of the rotatable bases, the intervening gears being operable to so that all of the rotatable bases rotate in the same direction upon movement of the actuator from the first position to the second position (claim 20); wherein the idler gear is mounted for meshing with the base gear upon movement of the actuator from the first position to the second position and is free of meshing engagement with claim 19).
Kennedy et al. does not specify that the transmission is configured to produce a single 360° rotation of the rotatable base about the axis of rotation as the actuator moves from the first position to the second position via the transmission gears. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gearing sizes of Kennedy et al. such that they result in 360 degree rotation of the rotatable element as a result of a single actuation, as such is a matter of obvious design choice for user preference in desired rotation to be achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772